              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MORRIS SMITH,                                    No. 4:18-CV-00464

             Plaintiff,                          (Judge Brann)

       v.                                        (Magistrate Judge Carlson)

WARDEN ROWLEY, et al.,

             Defendants.

                                     ORDER

                                 MARCH 22, 2019

      In February 2019, Magistrate Judge Martin C. Carlson issued a Report and

Recommendation recommending that this Court grant the motion to dismiss filed by

Defendants John Rowley, Julie Probst, Paul Risley, Clinton County Correctional

Facility, Clinton County Commissioners, and Clinton County (collectively “Moving

Defendants”). (Doc. 25). Magistrate Judge Carlson later issued a corrected Report

and Recommendation, which fixed a minor pagination issue. (Doc. 30).

      Smith filed timely objections (Doc. 27), asserting that he did not initially

respond to Moving Defendants’ motion to dismiss due to delays in receiving the

motion, and noting that he timely complied with Magistrate Judge Carlson’s January

17, 2019, Order directing Smith to file a response to the motion to dismiss, but the

response was not delivered until after the Report and Recommendation issued.
      Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error. Fed. R. Civ. P. 72(b), advisory

committee notes; see Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining that court should in some manner review recommendations regardless

of whether objections were filed). Conversely, “[i]f a party objects timely to a

magistrate judge’s report and recommendation, the district court must ‘make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.’” Equal Emp’t Opportunity Comm’n

v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C.

§ 636(b)(1)). Regardless of whether timely objections are made, district courts may

accept, reject, or modify—in whole or in part—the magistrate judge’s findings or

recommendations. 28 U.S.C. § 636(b)(1); Local Rule 72.31.

      Because Smith objected to the recommendation that his claims against

Moving Defendants be dismissed for failure to comply with a court order or respond

to the motion to dismiss, that portion of the recommendation is subject to de novo

review. City of Long Branch, 866 F.3d at 99. Smith did not, however, object to the

conclusion that his claims are without merit, and that portion of the recommendation

is therefore reviewed only for clear error. See Snyder v. Bender, 548 F. App’x 767,

771 (3d Cir. 2013) (noting that district courts need not conduct de novo review of

portions of recommendation to which no party files specific objections).

                                         2
      Based on Smith’s objections, it appears that he did not intentionally fail to

comply with a court order or intend to abandon this action. Although dismissal may

be warranted based on the undue delay in Smith’s response to the motion to dismiss,

in light of Smith’s pro se status, the Court will examine the underlying claims.

Nevertheless, the Court finds no error—clear or otherwise—in Magistrate Judge

Carlson’s conclusion that Smith failed to adequately state a claim against Moving

Defendants. Consequently, it is hereby ordered that:

      1.    Magistrate Judge Martin C. Carlson’s Report and Recommendation

            (Doc. 25) is ADOPTED in part;

      2.    Moving Defendants’ motion to dismiss (Doc. 13) is GRANTED; and

      3.    All claims against Moving Defendants are DISMISSED.



                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge




                                        3
